Citation Nr: 0736295	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  97-28 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased schedular rating for right 
knee arthritis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased schedular rating for 
cognitive disorder, residual of a cerebral vascular accident 
with a history of seizures, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1999 and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the August 1999 
decision, the RO awarded an increased rating for cerebral 
vascular accident (CVA) residuals from 10 percent to 30 
percent.  An increased rating for right knee arthritis and 
TDIU were denied.

In November 1999, the Board issued a decision wherein it 
denied a higher rating for CVA residuals and remanded the 
right knee and TDIU claims for additional procedural 
development.  The Board remanded the right knee and TDIU 
claims for development in August 2000, as well.  
Subsequently, the RO adjudicated a new increased rating claim 
for CVA residuals in November 2001, which resulted in the 
underlying appeal now before the Board regarding that issue.  
In August 2003 and July 2005, the Board remanded all three 
issues for additional development.

Pursuant to the Board's July 2005 remand, the RO adjudicated 
a claim of service connection for diabetes mellitus.  In a 
May 2006 decision, the RO granted service connection and 
awarded a 20 percent rating for diabetes mellitus, a 10 
percent rating for diabetic retinopathy with glaucoma, a 10 
percent rating for peripheral neuropathy of the left foot, 
and a 10 percent rating for peripheral neuropathy of the 
right foot.  The veteran did not appeal the rating decision 
and those issues are not before the Board.  However, the 
result of the decision is relevant to the TDIU claim, which 
is discussed in the analysis section below.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by arthritis with symptoms of pain, stiffness, 
swelling, tenderness, and crepitus.  Functional loss equates 
to no worse than flexion to 110 degrees with extension 
limited to no worse than 15 degrees.  

2.  The veteran's October 1996 cerebral vascular accident 
does not result in current discernible cognitive, 
psychiatric, or neurologic residuals; a history of residual 
seizures is shown.

3.  The veteran's service-connected disabilities do not 
preclude him from securing and following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected right knee arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2007).

2.  The criteria for a rating in excess of 30 percent for 
residuals of a cerebral vascular accident have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.124a, 4.130, Diagnostic Codes 8008, 
9305 (2007).

3.  The criteria for assignment of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Pursuant to the Board's July 2005 remand, 
the RO issued a notice letter to the veteran in November 
2005.  The letter notified him of the information and 
evidence needed to substantiate his claims.  It referred to 
the two increased rating claims and the claim for TDIU.  
Although the complete notice was not provided until after the 
RO initially adjudicated the veteran's claims, the claims 
were properly re-adjudicated in February 2007, which followed 
the November 2005 notice letter.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).  While the notice did not 
refer to criteria for assigning an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), this 
question is not now before the Board.  Consequently, a remand 
of the disability rating issues and TDIU claim is not 
necessary.

The Board also finds that the November 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The veteran was also told to submit all information and 
evidence in his possession that may be pertinent to his 
appeal that was not already in the possession of VA.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Columbia, South Carolina, and its associated outpatient 
clinics.  Additionally, the veteran was provided multiple VA 
examinations in relation to his claims, the reports of which 
are of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claims on appeal that need to be obtained.  
The RO attempted to obtain records from the Social Security 
Administration.  However, the veteran and his former 
representative asked the RO to stop the request because there 
were no such records.

II. Analysis

A. Increased Ratings

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  (The veteran filed his claims for an increased 
rating for right knee arthritis and TDIU in April 1998.  The 
veteran did not file a claim for an increased rating for CVA 
residuals.  However, the RO adjudicated a claim after a 
review examination was scheduled in April 2001.)

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Right Knee Arthritis

The veteran's service-connected arthritis of the right knee 
has been evaluated by the RO as 30 percent disabling under 
the hyphenated Diagnostic Code 5010-5257.  The rating 
schedule provides for a 30 percent evaluation for severe 
recurrent subluxation or lateral instability under Diagnostic 
Code 5257, but this is not how arthritis is to be rated.  
38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5257) (2007).  
Arthritis is to be rated on the basis of limitation of motion 
of the joint affected.  Diagnostic Code 5003.

Criteria for limitation of motion of the knee are found under 
Diagnostic Codes 5260 and 5261, for limitation of flexion and 
extension of the leg respectively.  A noncompensable (zero 
percent) rating is warranted if flexion is limited to 60 
degrees; a 10 percent rating is warranted if flexion is 
limited to 45 degrees.  A 20 percent rating is warranted if 
flexion is limited to 30 degrees.  A 30 percent rating is 
warranted if flexion is limited to 15 degrees, which is the 
highest allowable schedular rating for this diagnostic code.  
38 C.F.R. § 4.71a (Diagnostic Code 5260).  With respect to 
limitation of extension, a noncompensable rating is warranted 
if extension is limited to 5 degrees; a 10 percent rating is 
warranted if extension is limited to 10 degrees; a 20 percent 
rating is warranted if extension is limited to 15 degrees; a 
30 percent rating is warranted if extension is limited to 20 
degrees; a 40 percent rating is warranted if extension is 
limited to 30 degrees; and a 50 percent rating is warranted 
if extension is limited to 45 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5261).  (Full range of motion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2007).)

A review of the medical evidence reveals that the veteran was 
provided a VA examination in June 1999.  At that time, he 
complained of pain and giving way in his right knee.  On 
examination, the examiner reported that the veteran's right 
knee was visually consistent with degenerative joint disease.  
There was tenderness and crepitus, but the knee was stable.  
The range of motion of the right knee was from 10 degrees to 
125 degrees, with pain at 110 degrees of flexion.

In November 2000, the veteran underwent further VA 
examination.  He complained of right knee pain when walking.  
He also stated that the knee gave way, popped, and locked.  
The veteran was utilizing a cane.  The examiner reported 
tenderness and significant crepitus.  There was no effusion 
or instability.  Range of motion testing showed flexion was 
limited to 110 degrees and extension limited to 15 degrees.  
The examiner provided a diagnosis of osteoarthritis of the 
right knee.

The most current VA examination was administered in January 
2005.  The examiner reported a history of the veteran 
injuring his right knee in a fall in 1971.  The examiner 
stated that a January 2001 MRI reflected degenerative changes 
of the right knee.  The veteran reported symptoms of pain, 
stiffness, swelling, instability, and fatigability.  He was 
utilizing a cane.  On examination, the examiner found large 
bony changes to the right knee.  There was crepitus and 
tenderness.  The veteran's right knee was stable.  The 
veteran had range of motion from 10 degree to 120 degrees.  
The examiner stated that the limitation of motion was due to 
bony changes and that it was not additionally limited by 
pain, fatigue, weakness, or lack of endurance.  A diagnosis 
of severe degenerative arthrosis of the right knee was 
provided.

VA treatment records indicate that the veteran receives 
intermittent treatment for his right knee disability at the 
Columbia VAMC and its associated outpatient clinics.  The 
records show that the veteran has complaints of pain and 
decreased range of motion.  The VA records do not contain 
evidence that reflects a contradictory disability picture to 
that shown in the VA examination reports.

Based on the evidence in the VA examination reports and 
treatment records, the Board finds that an evaluation in 
excess of 30 percent is not warranted for the veteran's right 
knee arthritis.  Without evidence of extension limited to 
worse than 20 degrees, a higher rating is not warranted under 
Diagnostic Code 5260.  The most current VA examination showed 
extension was limited to 10 degrees without any limitation as 
a result of pain and other factors.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  The worst finding 
with regard to limitation of extension was in the November 
2000 examination report.  However, extension limited to 15 
degrees results in a rating of only 20 percent according to 
the criteria.  Thus, an increased rating is not warranted.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  In that opinion, 
the General Counsel said that where a veteran has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Nevertheless, because the veteran's 
limitation of flexion is such that even a compensable rating 
is not warranted for flexion, separate ratings are not for 
application.

The Board also notes that separate ratings may be assigned 
for arthritis of the knee (Diagnostic Code 5003 or 5010) and 
instability (Diagnostic Code 5257).  VAOPGCPREC 23-97 (July 
1997).  (Although not service connected for disability 
manifested by instability, the RO has considered this code.)  
Nevertheless, instability must be severe enough to warrant at 
least a compensable degree of disability.  Such is not the 
case concerning the veteran's right knee disability despite 
the use of that particular diagnostic code by the RO.  All 
three VA examination reports indicated that the veteran's 
right knee was stable and that there was no instability 
present.  Thus, the veteran has no instability that warrants 
a compensable rating, even if he were service connected for 
it.  See 38 C.F.R. § 4.71a (Diagnostic Code 5257).  

The Board has also considered the applicability of a higher 
rating for the veteran's right knee arthritis under other 
potentially applicable diagnostic codes.  However, because 
ankylosis or nonunion of the tibia or fibula is not 
clinically shown, an evaluation would not be in order under 
Diagnostic Code 5256 or 5262.  See 38 C.F.R. § 4.71a.  In 
sum, the current 30 percent schedular rating adequately 
compensates that veteran for his service-connected arthritis 
of the right knee, particularly his painful limitation of 
extension.  Accordingly, an increased rating is not 
warranted.

Residuals of Cerebral Vascular Accident

The veteran was awarded compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a cerebral 
vascular accident that occurred in October 1996.  Such 
compensation shall be awarded in the same manner as if the 
disability were service connected.  See 38 U.S.C.A. § 1151(a) 
(West 2002); Alleman v. Principi, 349 F.3d 1368, 1371-72 
(Fed. Cir. 2003).  The CVA residuals, including a cognitive 
disorder with a history of seizures, are currently evaluated 
as 30 percent disabling under the hyphenated Diagnostic 
Code 8008-9035 for "thrombosis of brain vessels" and 
"vascular dementia."

The notes following Diagnostic Code 8008 provide that 
following a six-month initial rating of 100 percent for 
vascular conditions, the disability shall be rated thereafter 
based on residuals, at a minimum rating of 10 percent.  
Additionally, neurological conditions, except as otherwise 
provided, may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  The following should be especially considered:  
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  38 C.F.R. § 4.124a (2007).

Delirium, dementia, and amnestic and other cognitive 
disorders shall be evaluated under the general rating formula 
for mental disorders.  38 C.F.R. § 4.126(c) (2007).  Under 
that formula, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9305) (2007).

A review of the medial evidence reveals that the veteran 
underwent VA psychiatric examination in April 2001.  The 
examiner reported that the veteran was disheveled and 
unshaven, but he was appropriately dressed and had adequate 
hygiene.  The veteran could not adequately describe his chief 
complaint, but he had problems sleeping.  His speech was 
decreased in volume, but normal in rate and volume.  The 
veteran denied suicidal ideation, but reported some homicidal 
ideation and audio hallucinations.  He was unable to answer 
many of the examiner's questions in an appropriate manner.  
The examiner diagnosed the veteran with malingering or 
factitious disorder.  A Global assessment of Functioning 
(GAF) score of 59 was assigned.

The examiner suggested that psychological testing would help 
differentiate between a cognitive disorder and a personality 
disturbance that caused exaggerated symptomatology.  The 
examiner stated that there was possibly an underlying 
cognitive weakness due to the stroke that may be contributing 
to the exaggerated presentation.  The examiner opined that 
the veteran's presentation of cognitive complaints is not 
credible given the type and sorts of problems that he had 
with not knowing the date, not knowing his own personal 
information, and yet reporting in detail his memory 
complaints.  The examiner stated that it was not a typical 
presentation of acquired cerebral dysfunction.  He did not 
see a basis of a psychiatric disorder that would explain the 
degree of impairment in social and occupational settings.  
The examiner rated the level of disability between none and 
mild.

In May 2001, a VA neurological examination was administered.  
The veteran complained of dizziness, neck spasms, eye pain, 
headaches, poor memory, and occasional weakness in the left 
leg.  On examination, the examiner found that the veteran was 
not totally cooperative.  Attempts at arm movements resulted 
in a headache.  Otherwise, there were no cranial nerve 
abnormalities.  The examiner also reported no dizziness or 
obvious weakness of the upper extremities.  The lower 
extremities had good strength and symmetrical tendon 
reflexes, but ankle jerks were absent.  There was no sensory 
abnormality.  The examiner stated that there were very little 
residuals evident on examination of any possible cerebral 
infarct.

The veteran underwent further neurological examination by VA 
in January 2005.  The examiner noted a history of two strokes 
and seizures when the veteran does not take his prescribed 
medicine.  The veteran walked into the examination with a 
cane, but the examiner noted that he is able to walk without 
it.  He was awake, alert, and cooperative.  Strength and 
coordination were normal and the cranial nerves were okay.  
There was no evidence of hemiparesis.  The veteran had 
wasting of the right hand of the interosseous muscles and 
sensory loss of the fingers on the right hand.  This was 
suggestive of right ulnar neuropathy.  He also had evidence 
of sensory loss due to diabetic neuropathy.  The examiner 
diagnosed the veteran with no residuals of the brain 
thrombosis of 1996.  He also diagnosed the veteran with a 
seizure disorder.

Pursuant to the Board's July 2005 remand, the veteran 
underwent psychological testing in December 2006.  The 
examiner reported that the veteran was unable to answer most 
questions regarding personal information.  The Miller 
Forensic Assessment of Symptoms Test indicated that the 
veteran was endorsing unusual and rare symptoms that do not 
typically occur in genuine psychiatric populations.  The Test 
of Memory Malingering suggested that it was highly likely 
that the veteran was attempting to exaggerate cognitive 
symptoms.  Further neuropsychological tests were not 
performed because the results could not be validly 
interpreted.  The examiner gave the opinion that the 
performance on symptom validity scales and the test for 
motivational effort indicated that the veteran was likely 
significantly exaggerating or malingering psychiatric 
symptoms, although malingering could not be diagnosed based 
solely on the examination.

The veteran also underwent VA psychiatric examination in 
November 2006 pursuant to the Board's remand.  The veteran 
reported symptoms of nightmares and poor sleep unless he 
drank alcohol.  He also reported forgetfulness and possible 
visual hallucinations.  He stated that he did not receive 
treatment for the symptoms.  The examiner reviewed a letter 
from the veteran's wife, but stated that the included 
information did not fit diagnostic criteria.  On mental 
examination, the examiner reported that the veteran was 
adequately dressed and groomed.  Speech was clear, coherent, 
and goal-oriented.  The veteran was alert and oriented.  
Long-term memory and intelligence was within normal limits.  
There was no thought disorder other than the veteran seeing 
people, which he could not further describe.  Thought was 
linear and devoid of delusion.  The examiner deferred a 
diagnosis until the December 2006 psychological testing was 
completed.  In a January 2007 addendum, after reviewing the 
results of the psychological testing, the examiner gave the 
opinion that the recent examinations suggested that the 
veteran was exaggerating or malingering cognitive deficits 
and mental illness.  The examiner stated that she could not 
assign a diagnosis or GAF score without resorting to mere 
speculation.

Based on the several current VA examinations of record, the 
Board does not find that an evaluation in excess of 30 
percent is warranted for residuals of CVA.  Concerning 
residual mental function, the evidence does not show that the 
veteran experiences occupational and social impairment with 
reduced reliability and productivity due to the symptoms set 
forth in the criteria for a 50 percent rating for mental 
disorders.  See 38 C.F.R. § 4.130 (Diagnostic Code 9305).  
The findings in the examination reports of April 2001, 
November 2006, and December 2006 are highly probative on the 
matter.  The examiners found that the cognitive and 
psychiatric symptomatology was significantly exaggerated.  In 
light of those findings, the Board does not find the veteran 
credible concerning symptoms that would warrant a higher 
rating under the criteria for mental disorders.  In fact, the 
evidence does not even support an evaluation of 30 percent as 
the cognitive and psychiatric problems appear to be 
factitious.

With respect to neurological residuals, the Board finds that 
a higher rating is not warranted.  The evidence does not 
reflect complete or partial loss of use of one or more 
extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, or visceral manifestations 
related to the CVA of October 1996.  The cranial nerves have 
been shown to be normal.  In fact, the May 2001 VA examiner 
stated that there were very little residuals and the more 
recent examination in January 2005 indicated no residuals of 
the brain thrombosis.  Although there is evidence in the VA 
treatment records of visual impairment and decreased 
sensation of the feet, it has been determined that these are 
associated with the veteran's diabetes mellitus.  
Accordingly, the RO has awarded separate 10 percent ratings 
for diabetic retinopathy and peripheral neuropathy of the 
left and right feet.  Additionally, while the January 2005 VA 
examiner diagnosed the veteran with right ulnar neuropathy, 
he gave no indication that such disability was in any way 
related to the CVA.

The Board notes that the veteran's history of seizure 
disorder has been evaluated as a CVA residual.  Although the 
January 2005 VA examiner identified the seizure disorder, 
there is uncertainty as to the level of disability of the 
disorder, especially given the veteran's questionable 
credibility with respect to the other VA examinations.  VA 
treatment records do show that the veteran has been 
prescribed seizure-controlling medication.  Thus, it is 
plausible that the veteran requires continuous medication in 
order to control seizures.  Such a disability picture would 
warrant a minimum 10 percent rating under the formula for 
rating epileptic seizures.  See 38 C.F.R. § 4.124a 
(Diagnostic Codes 8910 to 8914).  The Board notes that in 
order to warrant a rating for epileptic seizures when there 
is doubt as to the true nature the attacks, the seizures must 
be witnessed or verified by a physician.  38 C.F.R. § 4.121 
(2007).  In this case, there is no credible evidence that the 
veteran experiences major or minor seizures as a residual of 
the CVA with the frequency that would warrant an evaluation 
in excess of the minimum 10 percent rating for seizures.  
Given the absence of discernible cognitive, psychiatric, or 
other neurological symptoms, which would warrant a 
noncompensable rating, the Board finds that any residual 
seizures of the CVA are accounted for by the current 30 
percent rating.  Therefore, a higher rating is not warranted.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's right knee arthritis or CVA 
residuals reflect so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  In this case, there is no evidence showing that the 
disabilities result in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disabilities otherwise render impractical the 
application of the regular schedular standards.  In fact, his 
disabilities are accurately reflected by the schedular 
criteria.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the written contentions of the 
veteran and his wife with regard to his claims for increased 
ratings.  As lay people without the appropriate medical 
training or expertise, they are not competent to provide a 
probative opinion on a medical matter-such as the severity 
of a current disability as evaluated in the context of the 
rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the Board does not find their statements to be 
persuasive for supporting higher ratings.

For all the foregoing reasons, the Board finds that the 
claims for ratings in excess of 30 percent for both right 
knee arthritis and CVA residuals must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claims 
for an increase, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. TDIU

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2007).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the veteran's service-connected disabilities are right 
knee arthritis, rated as 30 percent disabling; diabetes 
mellitus, rated as 20 percent disabling, diabetic neuropathy, 
rated as 10 percent disabling; peripheral neuropathy of the 
left foot, rated as 10 percent disabling; and peripheral 
neuropathy of the right foot, rated as 10 percent disabling.  
Additionally, the veteran's CVA residuals, rated as 30 
percent disabling, are treated as if the disability were 
service connected for the purposes of a TDIU rating even 
though disability compensation has been awarded under 
38 U.S.C.A. § 1151 and not as a result of service connection.  
Therefore, the veteran's combined evaluation is 70 percent.

Even though the veteran is not service connected for a single 
disability ratable at 40 percent or more, the minimum rating 
requirements of 38 C.F.R. § 4.16(a) are nonetheless met.  
This is so because the regulation allows for multiple 
disabilities to be considered as one disability in certain 
circumstances.  The regulation provides that for the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following disability scenario will be 
considered as one disability:  disabilities resulting from 
common etiology or a single accident.  38 C.F.R. § 4.16(a).  
In this case, the veteran's service-connected disabilities 
associated with his diabetes mellitus are from a common 
etiology.  They combine to a total rating of 40 percent.  
Accordingly, the minimum rating requirements of § 4.16(a) for 
TDIU are met in this manner.

While the minimum rating requirements are met, the veteran 
must first and foremost be shown to be unable to secure or 
follow substantially gainful employment in order for a TDIU 
rating to be warranted.  Consequently, the Board must 
determine whether the veteran's service-connected disability 
precludes him from engaging in substantially gainful 
employment (work that is more than marginal, which permits 
the individual to earn a living wage).  Moore v. Derwinski, 
1 Vet. App. 356 (1991).  The fact that a veteran may be 
unemployed or has difficulty obtaining employment is not 
determinative.  The ultimate question is whether the veteran, 
because of service-connected disability, is incapable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due 
to advancing age may not be considered.  38 C.F.R. 
§§ 3.341(a), 4.19 (2007).  In making its determination, VA 
considers such factors as the extent of the service-connected 
disability, and employment and educational background.  See 
38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In his application for TDIU benefits, the veteran reported 
that he last worked as a truck driver in 1987.  The record 
does not indicate that the veteran has worked since that 
time.  He believes he is unemployable because of his service-
connected disabilities.

In April 2001, a social worker interviewed the veteran in 
connection with a social and industrial survey.  The social 
worker reported that the veteran graduated from high school 
and worked as a welder and a truck driver after his discharge 
from the military.  The veteran and his wife confirmed that 
the veteran was unemployed at that time.  The veteran stated 
that he was basically homebound, but the social worker 
reported that he owned a truck.  The social worker stated 
that the veteran's right knee arthritis would definitely 
inhibit the veteran from driving a truck for any length of 
time.  It was also noted that the veteran alleged that he had 
visual impairment, episodic seizures, and some cognitive and 
memory deficits.  The social worker rhetorically asked who 
would hire a man with this history, but he provided no 
further opinion.

Although the veteran may be unable to operate a truck for an 
extended period of time, there is no probative evidence 
demonstrating that he is precluded from other gainful 
employment of a sedentary nature.  As discussed in the 
analysis section above, the veteran has impaired mobility as 
a result of his arthritic right knee.  Such impairment may 
preclude occupations that require standing for prolonged 
periods of time or that require the use of the right leg 
(such as truck driving), but it would have little effect in 
connection with a sedentary occupation.  Additionally, as 
discussed above, the veteran has no significant residuals 
from the October 1996 CVA.  Multiple medical providers found 
that the cognitive or psychiatric symptoms were exaggerated 
and would thus have little impact on employment.  Moreover, 
any related seizure disorder is well controlled by 
medication.  With respect to his diabetes, the veteran uses 
insulin to manage the disability.  Although the veteran has 
diabetic neuropathy, his vision is 20/40 bilaterally.  
Furthermore, the veteran's neuropathy of the feet is rated as 
10 percent disabling bilaterally, which is considered mild.  
Thus his diabetes-related disability does not prevent the 
veteran from working.

The Board finds that the assigned schedular ratings 
compensate the veteran to the extent his disabilities affect 
his employment.  The fact that the veteran is not currently 
working is not determinative of total disability.  
Considering his educational background and the low physical 
demands of a sedentary occupation, the veteran has not been 
rendered unemployable.  The evidence shows that the veteran's 
service-connected disabilities do not combine to make him 
unemployable.  Therefore, a TDIU rating is not warranted.


ORDER

An increased schedular rating for right knee arthritis is 
denied.

An increased schedular rating for cognitive disorder, 
residual of a cerebral vascular accident with a history of 
seizures, is denied.

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


